Citation Nr: 0942816	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-17 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for right knee instability, prior to July 22, 2008.

2.  Entitlement to an increased evaluation in excess of 30 
percent for right knee degenerative joint disease, status 
post right knee replacement, including consideration of a 
total disability rating based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which continued a 10 percent for 
right knee instability, continued a 10 percent rating for 
degenerative joint disease of the right knee, and continued a 
20 percent rating for degenerative disc disease of the lumbar 
spine, and denied service connection for diabetes mellitus.  
In a February 2007, the Veteran filed a Notice of 
Disagreement that challenged only the 10 percent rating for 
instability of the right knee.  Additionally, in April 2007 
statement, the Veteran's representative clarified that the 
Veteran's NOD was specifically limited to the instability 
claim.  In June 2007, the Veteran was furnished a Statement 
of the Case, which addressed only the issue of entitlement to 
an increased rating for right knee instability, currently 
evaluated at 10 percent disabling, and was furnished a 
Supplemental Statement of the Case on that same issue in 
March 2008.

In a September 2008 rating decision, the RO the Veteran was 
granted a temporary total rating pursuant to 38 C.F.R. 
§ 4.30, based on a surgical procedure for a total joint 
arthroplasty of the right knee which necessitated 
convalescence beginning on July 22, 2008.  That rating 
decision also indicates that a 100 percent rating was 
assigned in accordance with the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, based on a 1-year period from 
September 1, 2008, through August 31, 2009, with the minimum 
30 percent to be assigned on September 1, 2009, for the 
service-connected right knee degenerative joint disease, 
status post knee replacement.

In December 2008, the Veteran was furnished a Supplemental 
Statement of the Case, which addressed the issue of an 
evaluation in excess of 10 percent for the Veteran's right 
knee instability prior to July 22, 2008.  In February 2009, 
the Veteran's representative submitted a statement in lieu of 
a VA Form 646, which listed this same discrete issue.  Thus, 
the Board construes the February 2009 statement as a timely 
filed Substantive Appeal with the issue of entitlement to an 
increased evaluation in excess of 10 percent for right knee 
instability, prior to July 22, 2008, as listed on the title 
page.

The issue of entitlement to an increased evaluation in excess 
of 30 percent for right knee degenerative joint disease, 
status post right knee replacement, to include consideration 
of a total disability rating based on individual 
unemployability (TDIU), is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Prior to July 22, 2008, the evidence of record demonstrates 
slight recurrent lateral instability of the Veteran's right 
knee.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for right knee instability have not been met, prior 
to July 22, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, 5107, and implemented 
at 38 C.F.R. §§ 3.102, 3.159, amended VA's duties to notify 
and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a November 2005 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and also informed 
him of the division of responsibility between the Veteran and 
VA for obtaining the required evidence.  In addition, in 
February 2008, the RO sent the Veteran a letter that informed 
him how the disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The RO sent the Veteran a SSOC in March 
2008.  See Vazquez-Flores v. Shinseki, No. 08-7150 (2009), WL 
2835434 (Fed. Cir. Sept. 4, 2009) (vacating and remanding sub 
nom Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); ad 
holding that general notice in response to a claim for 
increase, as described in 38 U.S.C.A. § 5103(a), need not 
veteran specific and does not require notice of alternative 
diagnostic codes or daily life evidence).

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, employment records, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  In August 2008, he indicated that he had no 
additional evidence to submit.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Background and Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

VA medical records and examination reports dated between 
September 2003 and June 2008 show that when the Veteran was 
examined in September 2003, his right knee was stable in all 
directions.  An August 2003 outpatient record indicates that 
x-rays of the right knee showed 10 degrees varus with 
collapse of the medial joint line.  However, when the Veteran 
was again examined by VA in February 2004, the examiner 
observed that the Veteran's collateral and cruciate 
ligaments, bilaterally, were stable.

In June 2005, the Veteran complained of worsening knee pain.  
VA treatment records from October 2005 note that the Veteran 
had end-stage degenerative joint disease of the right knee.  
Physical examination of right knee revealed varus attitude, 
medial joint line tenderness, and that the collateral and 
cruciate ligaments were stable.  X-rays taken in September 
2005 were reviewed and varus deformity with bone-on-bone 
medial joint changes was found.  In November 2005, the 
Veteran's VA orthopedic consultant noted that the Veteran 
complained of bilateral knee pain with the right knee worse 
than the left: 

He can sit 6-8 hours a day changing positions as 
necessary.  He can stand 2-4 hours per day and walk 
2-4 hours per day, no more than 30 minutes at a 
time.  He should avoid frequent squatting, bending, 
walking, or standing.  These restrictions are 
permanent.

The Veteran had already undergone left knee replacement and 
was a candidate for right knee replacement due to end-stage 
osteoarthritis of the right knee.

In November 2005, the Veteran underwent a VA examination.  At 
that time, the Veteran complained of chronic burning pain 
which worsened with prolonged standing or walking, increased 
swelling at the end of the day, difficulty climbing up and 
down stairs, and daily flare-ups.  He did not use a brace or 
a cane, but took 1600-2400 mg of Motrin daily.  He did not 
report significant effects on his activities of daily living.  
Objectively, the Veteran's range of motion for the right knee 
was from zero to 110 degrees.  There was no evidence of any 
muscle wasting of muscle weakness.  Lachman was negative, 
anterior and posterior drawer signs were negative.  The 
Veteran did have some effusion in the right knee and some 
crepitus with extension and flexion.  The examiner diagnosed 
the Veteran with osteoarthritis of the right knee and noted 
that while there was no significant pain on the day of the 
examination, it was possible that the effusion would limit 
the Veteran's range of motion an additional 10-20 degrees 
during a flare-up.

VA treatment notes from January 2007 again state that the 
Veteran has end-stage degenerative joint disease of the right 
knee.  His right knee had obvious varus deformity, full 
extension to 110 degrees of flexion, localized medial joint 
line tenderness, and a collapsed medial joint line.  X-rays 
revealed significant degenerative changes to the right knee 
with almost complete loss of articular cartilage of the 
medial compartment.

According to April 2007 VA treatment records, the Veteran 
complained of worsening right knee pain.  In May 2007, a 
brace was ordered for his right knee.  His extension was good 
and his flexion was to about 110 degrees.  He had prominences 
of the medial side of the knee with a genu varum deformity.  
There was no ligamentous instability and he had negative 
McMurray testing.

In a June 2007 statement the Veteran complained of worsening 
right knee condition.  He noted that a brace had been ordered 
and that his leg was beginning to lock, which caused severe 
pain.

VA treatment records from October 2007 note that the 
Veteran's right knee is deformed with medial joint bony 
deformity and a range of motion of 20 to 110 degrees.  Use of 
a knee brace was discussed.  Other VA records from that month 
noted pain and crepitus in the right knee.

In March 2008, the Veteran underwent a VA examination.  At 
that time he complained of severe pain, locking, instability, 
and swelling.  Objectively, his right knee extension was 
found to lack 20 degrees to midline with pain and his flexion 
was 20 degrees to 90 degrees with pain.  His range of motion 
was not additionally limited by repetitive use.  His right 
knee was stable with Lachman, drawers, varus and valgus 
stressing; palpable tenderness throughout.  There was severe 
grade 3 crepitus and abnormal McMurray for meniscal 
derangement.  He was diagnosed with moderate to severe 
degenerative joint disease of the right knee and right medial 
meniscal derangement with instability.  Additionally, the 
Veteran's knee disability affected the following activities 
of daily living: sleeping, dressing, bathing, toileting, and 
food preparation.  He used the assistive devices of a 
Canadian crutch and brace.

In a June 2008 VA treatment note, prior to his right knee 
replacement surgery, his range of motion was from 5 to 95 
degrees; his knee was stable to varus and valgus stress, with 
no anterior/posterior laxity.  There was medial joint line 
tenderness.

After a careful and considered review of the record evidence 
in light of the Veteran's contentions, the Board finds that 
the Veteran's right knee instability is appropriately 
evaluated as 10 percent disabling and does not warrant an 
increased evaluation at any time during the applicable appeal 
period.  The evidence of record demonstrates that all 
stability tests of the right knee (including those indicated 
in VA outpatient and examination reports in September 2003, 
February 2004, November 2005 and March 2008 and a June 2008 
treatment record) were within normal limits with no 
subluxation (dislocation of the knee), and with stable 
collateral and cruciate ligaments of the right knee.  
Although the record indicates that the Veteran wore a right 
knee brace in September 2003, and that one was ordered in May 
2007, instability of the right knee was not objectively 
confirmed until March 2008.  However, upon subsequent 
examination in June 2008, the Veteran's right knee was stable 
to varus and valgus stress, with no anterior/posterior 
laxity.  In light of these clinical findings, and resolving 
all reasonable doubt in favor of the Veteran, the Board 
determines that the Veteran's right knee instability is 
productive of no more than slight recurrent lateral 
instability, which is adequately compensated with an 
evaluation of 10 percent under DC 5257.  38 C.F.R. § 4.71a.  
Accordingly, an increased rating is not warranted for the 
Veteran's for right knee instability.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization due to the service-connected right knee 
instability.  Instead, the record reflects that the Veteran's 
was hospitalized in June 2002 due the service-connected total 
left knee replacement (status post medial meniscectomy); and 
more recently in July 2008 due the service-connected 
degenerative joint disease of the right knee resulting in a 
total right knee replacement.

Also, the Veteran has alleged that his right knee instability 
has interfered with his employment to a degree greater than 
that contemplated by the regular schedular standards.  
Specifically, in his March 2006 statement, the Veteran stated 
that he had missed 88 hours of work due to his knee problems.  
He submitted his leave reports from the first pay period of 
2005 through the fifth pay period of 2006, which show that he 
took 88.94 hours of sick leave during that time period, with 
72.94 hours used within one calendar year.  However, the 
Board observes that the record evidence shows the Veteran 
suffers from several disabilities, both service connected and 
non-service connected, and that this evidence does not 
indicate for which disability, if any, the sick leave was 
used.  During his August 2006 VA medical examination in 
conjunction with his left knee claim, the Veteran related 
that the "left" knee disability had resulted in increased 
absenteeism.  The Veteran's assertion that, despite his 
myriad of disabilities, his repeated absences from work were 
all due to his right knee instability is not found to be 
credible.  The Board also notes that, in a June 2007 
statement, the Veteran claimed that he had been forced to 
retire due to his leg and back problems.  VA treatment 
records from April 2007 and October 2007 indicate that the 
Veteran related that he left his job because of the hard 
floors.  These statements are, however, contradicted by the 
VA Form 21-4192 completed by the Veteran's former employer in 
September 2007, which certifies that the Veteran retired in 
March 2007 after working for three decades and had lost no 
time within the last year of employment due to disability.  
Hence, the Board does not find the Veteran's argument of 
excessive interference with employment, due to his right knee 
instability, to be compelling.

In sum, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 10 
percent rating for the right knee instability is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission of consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), for right knee 
instability, are not meet.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

For the reasons and bases discussed above, the preponderance 
of the evidence is against the claim for an increased rating 
for right knee instability prior to July 22, 2008.  The 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased evaluation in excess of 10 
percent for right knee instability prior to July 22, 2008, is 
denied.


REMAND

As a procedural matter, the Board observes that in a 
September 2008 rating decision a 100 percent rating was 
assigned in accordance with the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055, for one year following the 
right knee replacement, from September 1, 2008, through 
August 31, 2009, with a minimum 30 percent rating to be 
assigned on September 1, 2009, for the Veteran's service-
connected right knee degenerative joint disease, status post 
knee replacement.  The record indicates that in a February 
2009 statement, the Veteran's representative made argument 
specific to the right knee replacement and that the Veteran 
is currently unemployed.  The Board accepts this document as 
a timely notice of disagreement contesting the 30 percent 
rating assigned for the right knee degenerative joint 
disease, status post knee replacement, to include 
consideration of a TDIU rating based on this same disability.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, 
the matter is remanded to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

The remanding of this issue (i.e., an increased evaluation in 
excess of 30 percent for right knee degenerative joint 
disease, status post right knee replacement, to include 
consideration of a TDIU rating) must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to 
the rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002).  The RO 
should return this issue to the Board, if, and only if, the 
Veteran perfects his appeal in full accordance with the 
provisions of 38 U.S.C.A. § 7105.

To ensure full compliance with due process requirements, the 
matter is REMANDED to the RO for the following action:

1.  The RO should inform the Veteran of 
the elements of a claim for a TDIU rating 
under 38 C.F.R. § 4.16(a)-(b), and permit 
him the full opportunity to supplement 
the record as desired.

2.  Thereafter, the RO should consider 
the issue of entitlement to an increased 
evaluation in excess of 30 percent for 
right knee degenerative joint disease, 
status post right knee replacement, to 
include consideration of a TDIU rating 
pursuant to 38 C.F.R. § 4.16(a)-(b).

3.  If the determination remains 
unfavorable to the Veteran, the RO should 
furnish the Veteran and his 
representative a Statement of the Case 
that addresses the issue of entitlement 
to an increased evaluation in excess of 
30 percent for the right knee 
degenerative joint disease, status post 
right knee replacement, to include 
consideration of a TDIU rating under 
38 C.F.R. § 4.16(a)-(b).  The RO should 
return this issue to the Board only if 
the Veteran perfects his appeal in full 
accordance with the provisions of 38 
U.S.C.A. § 7105.

By this remand, the Board intimates no opinion, either 
factual or legal, as to the final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


